Illinois Official Reports

                              Appellate Court



                   People v. Valle, 2015 IL App (2d) 131319



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JAIME L. VALLE, Defendant-Appellant.




District & No.    Second District
                  Docket No. 2-13-1319




Filed             June 11, 2015




Decision Under    Appeal from the Circuit Court of Kane County, No. 10-CF-2325; the
Review            Hon. James C. Hallock, Judge, presiding.




Judgment          Affirmed.




Counsel on        Nischal Raval, of Morelli & Raval, of Aurora, for appellant.
Appeal
                  Joseph H. McMahon, State’s Attorney, of St. Charles (Lawrence M.
                  Bauer and Diane L. Campbell, both of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.
     Panel                     JUSTICE JORGENSEN delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Schostok and Justice Birkett concurred in the
                               judgment and opinion.

                                                OPINION


¶1         After a bench trial, defendant, Jaime L. Valle, was convicted of unlawful possession of
       cocaine with the intent to deliver (720 ILCS 570/401(a)(2)(A) (West 2010)) and sentenced to
       six years’ imprisonment. On appeal, he contends that the trial court erred in denying his motion
       to quash his arrest and suppress evidence. Defendant argues that the police exceeded the scope
       of the warrant that authorized the search leading to the evidence of his offense. We affirm.
¶2         Defendant was charged with unlawful possession of cocaine with intent to deliver and
       unlawful possession of cocaine (720 ILCS 570/402(a)(2)(A) (West 2010)). His motion to
       quash his arrest and suppress evidence alleged that, on March 23, 2010, while executing a
       search warrant, police seized evidence from a detached garage at 216 South East Avenue in
       Aurora. Defendant and his mother, Celia Valle, lived in the house at that address. The motion
       contended that the search of the garage exceeded the scope of the warrant, which was limited to
       the house.
¶3         The warrant, issued by Judge Leonard Wojtecki, read:
                    “On this day, March [23], 2010, Complainant [Officer Steven Stemmet] has signed
               and sworn to a complaint for search warrant before me. Upon examination of the
               complaint, I find that it states facts sufficient to show probable cause and I therefore
               command that the following person(s), place(s), or thing(s):
                    * The person of Jaime Luis Valle Male Hispanic Date of Birth 06/08/75,
               approximately 6’04” 315 lbs. black hair brown eyes.
                    * 216 S. East Av. Aurora, Kane County, IL 60505 described as a two story split
               level single family residence that is light blue in color with white trim. The front door
               to the residence is white in color with windows and faces west. There is white screen
               door [sic] with windows. There are several concrete steps, with white wrought iron
               railings, leading to the front door. The numerals ‘216’ appear in black to the right of the
               front door. The residence has two driveways. One is in the northwest section of the
               yard, and the other runs along the east (rear) of the residence. The east drive leads to a
               large detached garage that is light blue in color with a white garage door. There is tall
               white fence [sic] in the yard. The structure is located on the northeast corner of S. East
               Av. and North Av. in Aurora, Kane County, Illinois; be searched and the following
               instruments, articles, or things which have been used in the commission of, or which
               constitute evidence of the offense of Unlawful Delivery of Controlled Substance in
               violation of 720ILCS570/401 [sic] be seized therefrom.
                    (1) any and all substances containing cocaine;
                    (2) any and all documents and United States Currency relating to the purchase, sale,
               or distribution of cocaine, or in the proximity of any material possibly containing
               cocaine;


                                                    -2-
                 (3) any and all paraphernalia including scales, relating to the usage, sale, or
             distribution of cocaine;
                 (4) any and all electronic devices, computers, and computer equipment, related to
             the usage, sale, or distribution of cocaine;
                 (5) any and all evidence of drug co-conspirators, including photographs, ledgers,
             [and] records[;]
                 (6) indicia of residency, ownership, or possession of the above address.”
¶4       The complaint, signed by Stemmet, stated that he had probable cause to believe, based
     upon the facts provided in his affidavit, that the evidence to be seized was “now located in the
     residence, or on the person set forth above.” In his affidavit, Stemmet stated in pertinent part as
     follows. Several controlled buys of cocaine, using a confidential informant, had taken place at
     216 South East Avenue in Aurora, from a man who matched defendant’s photograph. Police
     records revealed that defendant resided at 216 South East. On or about March 16, 2010,
     Stemmet observed a man who resembled defendant’s description backing his SUV out of the
     east driveway; Stemmet traced the vehicle’s registration to Celia Valle, who also resided at 216
     South East. Stemmet believed that “a search of 216 S. East Av., Aurora *** and/or on the
     person of [defendant] [would] result in the seizure of cocaine.”
¶5       At a hearing on the motion, the parties stipulated that, on March 23, 2010, defendant
     resided at 216 South East; that the property at 216 South East included a detached garage used
     by defendant; and that officers discovered incriminating evidence in the garage.
¶6       In argument, defendant contended that the search of the detached garage exceeded the
     scope of the warrant. Citing People v. Freeman, 121 Ill. App. 3d 1023 (1984), he argued that
     the warrant had specified that the search was limited to the “single[-]family residence”
     specifically identified in the first line of the applicable paragraph. In response, the State, citing
     United States v. Bennett, 170 F.3d 632 (6th Cir. 1999), noted that the warrant explicitly
     mentioned the detached garage, which had the same address as the house. Further, the garage
     was within the curtilage of the house, validating the search. Defendant replied that Bennett, in
     which the court construed a warrant authorizing the search of the defendant’s “premises” as
     permitting the search of a shop building located on the same property as his house (id. at 638),
     was distinguishable because “premises” has a broader meaning than the terminology used in
     the warrant here.
¶7       The trial court found Bennett persuasive and ruled that the search of the garage had been
     proper. After defendant was convicted and sentenced as noted, he timely appealed.1

         1
          At oral argument, the State asserted that we lack jurisdiction to review the denial of the motion to
     quash and suppress, because defendant’s notice of appeal specified the “[r]uling appealed from” as “the
     sentence” and did not mention the denial of the motion. It is true that, in general, “[a] notice of appeal
     confers jurisdiction on an appellate court to consider only the judgments or parts of judgments specified
     in the notice.” People v. Lewis, 234 Ill. 2d 32, 37 (2009). Nevertheless, “the unspecified judgment is
     reviewable if it is a ‘step in the procedural progression leading’ to the judgment specified in the notice
     of appeal.” Burtell v. First Charter Service Corp., 76 Ill. 2d 427, 435 (1979) (quoting Elfman Motors,
     Inc. v. Chrysler Corp., 567 F.2d 1252, 1254 (3d Cir. 1977)). Here, the denial of the motion to quash and
     suppress was clearly a step in the procedural progression leading to the sentence, which was the case’s
     final judgment (People v. Caballero, 102 Ill. 2d 23, 51 (1984)). Thus, we have jurisdiction to review
     that denial.

                                                     -3-
¶8         On appeal, defendant contends that the trial court erred in holding that the search warrant
       authorized the search of the detached garage. He argues that the warrant’s plain language
       limited any search to his person and the “two[-]story split[-]level single[-]family residence.”
       The State responds that, because the detached garage was within the house’s curtilage, the
       police could have searched it even had the warrant not mentioned the garage at all. Further, the
       warrant’s mention of the “large detached garage” brought that building within the warrant’s
       scope.
¶9         Because the trial court’s ruling turned solely on the construction of the search warrant, our
       review is de novo. See People v. Close, 238 Ill. 2d 497, 504 (2010); People v. McCarty, 223 Ill.
       2d 109, 148 (2006). A warrant should receive a commonsense and realistic interpretation.
       United States v. Ventresca, 380 U.S. 102, 108 (1965); People v. Bryant, 389 Ill. App. 3d 500,
       514-15 (2009).
¶ 10       In the trial court–though, strangely, not on appeal–defendant relied on Freeman, a 1984
       opinion of this court. Although Freeman does appear to support his position, the opinion is
       legally unsound.
¶ 11       In Freeman, the police obtained a warrant to search a house at a given address. The
       requesting officer’s affidavit stated that he knew that the defendant resided “ ‘at the premises
       described as a two-story wood frame single family dwelling’ ” located at the address and that
       the officer had been present personally “ ‘at the premises described *** above’ ” when
       cannabis had been present. Freeman, 121 Ill. App. 3d at 1026. The affidavit did not mention
       any other buildings. The opinion does not quote any part of the search warrant but describes it
       only as “a warrant to search a house” at the given address. Id. at 1024. The police searched the
       house. One officer then exited, approached a garage 30 or 40 feet from the house, looked in
       through the window, and obtained the keys to the garage from the defendant’s wife, under a
       threat of breaking down the garage door if needed. Inside, the officers seized cannabis.
       Id. at 1025-26.
¶ 12       The trial court denied the defendant’s motion to suppress. As pertinent here, the defendant
       argued on appeal that the garage was outside the scope of the warrant. Id. at 1031. This court
       agreed, reasoning, “[t]he warrant clearly did not include the garage, and the cannabis was not
       within the plain view of the officer from a place where he had a right to be.” Id. We noted that
       the garage had been 30 to 40 feet away from the house and that the evidence showed that the
       defendant had reasonably expected that its contents would remain private. Id.
¶ 13       However, the problem with Freeman is that, even though the warrant expressly included
       only the defendant’s residence, the garage was within the curtilage of the defendant’s
       residence. Thus, per the settled law that we discuss below, the warrant authorized the search of
       the defendant’s garage. For the same reason, the warrant here authorized the search of
       defendant’s garage.2

           2
             We observe that here, unlike in Freeman, the warrant at least mentioned the garage. The parties
       dispute the significance of that mention; the State asserts that it made the garage a “place” that the
       warrant expressly authorized the police to search, whereas defendant maintains that it was “merely
       included to assist the officers executing the warrant in identifying the structure[, i.e., the residence
       itself,] they were authorized to search.” We need not resolve this dispute. As the State also argues,
       because the garage was within the curtilage of the residence, the search of the garage would have been
       authorized even had the warrant not mentioned it at all.

                                                      -4-
¶ 14        Under Illinois law, “[t]he curtilage, that is, the land immediately surrounding and
       associated with the home, has been considered part of the home itself for fourth amendment
       purposes.” People v. McNeal, 175 Ill. 2d 335, 344 (1997). Thus, “[t]he government cannot
       search a home and its curtilage absent a warrant or some exception to the warrant
       requirement.” People v. Pitman, 211 Ill. 2d 502, 518 (2004); see also People v. Accardi, 284
       Ill. App. 3d 31, 34 (1996). Necessarily, if the curtilage is considered part of the home for
       purposes of the fourth amendment’s protection against warrantless searches, then the curtilage
       must be considered part of the home for purposes of a warrant to search that home. In other
       words, a warrant to search the home legitimizes the search of those areas considered under the
       fourth amendment to be part of that home.
¶ 15        This truism is confirmed by case law from other jurisdictions. In Bennett, on which the trial
       court relied, the warrant authorized a search of “the premises known and numbered as[ ] 792
       Goshen-Church Road” in Bowling Green, Kentucky. Bennett, 170 F.3d at 637. It continued
       that the premises were “more particularly described” as follows:
                    “Single story frame home, yellow siding, reddish shutters. The house is
                approximately a quarter mile off Porter Pike on the right side of the road.
                    There is a detached shop building, with overhead or sliding doors on both ends.
                Same color as the home.” Id. at 637-38.
¶ 16        In executing the warrant, the police searched the residence and the shop building, which
       were approximately 60 to 100 feet apart. Id. at 638. The court of appeals affirmed the
       defendant’s conviction of several drug offenses, holding in part that the warrant’s phraseology
       was “certainly broad enough to include a shop building located in the curtilage of the property
       *** at most, 100 feet away from the residence.” Id. at 639. The two buildings were, “for all
       practical purposes, one single location because the outbuilding [was] within the curtilage of the
       ‘premises’ for which the search warrant was issued.” Id.
¶ 17        Bennett relied in part on Fine v. United States, 207 F.2d 324 (6th Cir. 1953). Bennett, 170
       F.3d at 639. Fine held that a warrant authorizing the search of “ ‘the premises known as the
       Harve Fine residence and being a one story white frame dwelling’ ” (Fine, 207 F.2d at 324)
       also authorized searching a shed located in a yard 20 feet behind the house (id. at 325). The
       court reasoned that, although the warrant did not explicitly mention the shed, the phraseology
       just quoted was “broader than a mere description of the house and certainly include[d] the
       curtilage.” Id.
¶ 18        Here, defendant concedes that the detached garage was within the curtilage of the house at
       216 South East. However, he asserts that Bennett is distinguishable because there the warrant
       used the term “premises,” a term of art with a broad meaning, whereas here the warrant
       referred in “boiler plate” to only “place(s).” We disagree with defendant that this difference is
       crucial. Although the use of the term “premises” validates the search of an outbuilding within
       the curtilage of a residence even if the warrant itself does not mention the outbuilding, the
       absence of the “magic word” “premises” does not bar the search under similar circumstances.
¶ 19        Preliminarily, we note that the detached garage was within the curtilage of the house. “In
       determining whether a particular area falls within a home’s curtilage, a court asks whether the
       area harbors the intimate activities commonly associated with the sanctity of a person’s home
       and the privacies of life.” Pitman, 211 Ill. 2d at 516. “The extent of the curtilage is determined
       by factors ‘that bear upon whether an individual reasonably may expect that the area in
       question should be treated as the home itself.’ ” Id. (quoting United States v. Dunn, 480 U.S.

                                                   -5-
       294, 300 (1987)). “These factors include: (1) the proximity of the area claimed to be the
       home’s curtilage; (2) whether the area is included within an enclosure surrounding the home;
       (3) the nature of the uses to which the area is put; and (4) the steps taken by the resident to
       protect the area from observation by people passing by.” Id. (citing Dunn, 480 U.S. at 301).
       The “generally accepted” definition includes “ ‘those outbuildings which are directly and
       intimately connected with the habitation and in proximity therein and the land or grounds
       surrounding the dwelling which are necessary and convenient and habitually used for family
       purposes and carrying on domestic employment.’ ” People v. Jones, 119 Ill. App. 3d 615, 621
       (1983) (quoting Black’s Law Dictionary 346 (5th ed. 1979)).
¶ 20       Here, according to defendant’s testimony at trial,3 the garage was within 75 to 100 feet of
       the house, about the same distance as separated the house and the shop in Bennett. It is
       undisputed that the garage was within the same enclosure as the house and shared its address.
       Defendant testified that he kept vehicles and some personal items in the garage and that the
       garage required a pass code for entry. Thus, we would reject any contention that the detached
       garage was outside the curtilage of the house.
¶ 21       Defendant cites United States v. Longie, 370 F. Supp. 2d 941 (D.N.D. 2005), in which the
       federal district court did hold that a building not specifically named in the search warrant was
       not part of the curtilage of the residence that the warrant authorized law enforcement officers to
       search. Longie is distinguishable. It is also questionable as a statement of the governing law.
¶ 22       In Longie, the warrant authorized the search of a named residence on a Sioux Indian
       Reservation, for evidence of an alleged assault committed inside the house. The warrant did
       not mention a dilapidated shed that was approximately 60 yards west of the residence. The
       investigative report on the search of the house and shed described the shed as “ ‘abandoned,’ ”
       and, according to one of the residents of the house, the shed belonged to her grandmother, who
       resided at an unknown location (not the house). Id. at 943.
¶ 23       The district court held that the search of the shed had exceeded the scope of the warrant.
       The court noted that the warrant had referenced only the house and had not used either the term
       “premises” or the term “property”; had it done so, it would likely have authorized the search of
       any buildings located on the premises. Id. at 944. Further, the court held, the shed had not been
       within the curtilage of the house, as it did not pass the four-factor test: it was run down and no
       longer had doors or windows, it was not fenced in or protected, and there was no evidence that
       the occupants of the residence had been concerned about trespassers or people who might look
       into the shed. Id. at 945. Although the case presented a “close issue,” the court concluded that
       the warrant had not authorized the search of the shed. Id.
¶ 24       Aside from being the opinion of one judge at the trial court level, Longie is easily
       distinguishable. Here, there was undisputed evidence, which we have summarized, that the
       detached garage “was used for activities and privacies of life which would intimately tie [it] to
       the house and make it part of the curtilage.” Id. at 942. Unlike the shed in Longie, the detached
       garage in this case (1) was owned (or at least possessed) by the owner (or possessor) of the
       house; (2) was regularly used by the residents of the house, including for such basic purposes
       as storing vehicles and driving them out of and into the garage; (3) was protected by a pass
       code or key; and (4) was located much closer to the residence at issue than the shed in Longie

          3
           In reviewing the denial of a motion to suppress, we may consider the entire record. People v.
       Hieber, 258 Ill. App. 3d 144, 151 (1994).

                                                   -6-
       had been. In short, Longie’s discussion of the curtilage issue does not help defendant. If
       anything, the fact that the trial court described the issue as a close one, despite all of the
       foregoing, strongly suggests that Longie indirectly supports the State in this case.4
¶ 25       We return to defendant’s attempt to distinguish Bennett. He maintains that Bennett differs
       from this case because the warrant there used the term “premises,” which, he essentially
       concedes, has been given a broad construction that would include the detached garage here.
¶ 26       We agree with defendant (and the State) that courts have repeatedly and routinely held that
       a warrant that authorizes the search of “premises” at a given residential address allows the
       search of detached garages, sheds, and other outbuildings even if these separate structures are
       not mentioned at all in the warrant. See, e.g., People v. Taylor, 205 Ill. App. 3d 446, 447-48
       (1990) (warrant allowing search of “ ‘premises’ ” “was not limited to defendant’s home or
       residence” but extended to detached garage); United States v. Earls, 42 F.3d 1321, 1326-27
       (10th Cir. 1994) (warrant to search premises allowed search of outbuildings within curtilage);
       United States v. Griffin, 827 F.2d 1108, 1114-15 (7th Cir. 1987) (warrant allowing search of
       “ ‘premises’ ” but specifically mentioning only house and detached garage allowed search of
       yard and toolshed); United States v. Bonner, 808 F.2d 864, 868 (1st Cir. 1986) (general rule);
       United States v. Moore, 743 F.2d 254, 255-56 (5th Cir. 1984) (warrant allowing search of
       “ ‘premises’ ” described as “ ‘certain building, house or place’ ” also allowed search of garage
       35 to 40 feet away on same property); United States v. Williams, 687 F.2d 290, 293 (9th Cir.
       1982) (warrant allowing search of “ ‘premises’ ” described only by geographical location
       allowed search of buildings on land described); Black’s Law Dictionary 1062-63 (5th ed.
       1979) (“premises” includes “[l]ands and tenements; an estate, including land and buildings
       thereon”).
¶ 27       While the use of the term “premises” would have beyond peradventure authorized the
       search of the detached garage, it does not follow that the absence of that term meant that the
       warrant did not authorize the search. As noted, the detached garage was within the house’s
       curtilage. Ample case law supports the commonsense conclusion that “premises” is not a
       magic word that must be used in a situation such as this one.
¶ 28       In State v. Basurto, 807 P.2d 162 (Kan. Ct. App. 1991), the warrant at issue authorized the
       search of “ ‘2528 N. Mascot, Wichita ***, to be a single story residential structure ***.’ ” Id.
       at 163. The warrant described the house in detail, listed the items for which the search was to
       be made, and stated that those items were “ ‘located in or upon the above described persons,
       places, things, or means of conveyance.’ ” Id. In executing the warrant, officers searched an
       unattached shed located in back of the house and seized cocaine. Id.
¶ 29       On appeal from his conviction of two drug offenses, the defendant argued that the warrant
       had not authorized the search of the shed. The appellate court disagreed. It noted that, because
       the curtilage of a house is generally afforded the same fourth-amendment protection as the
       house itself, “it has been generally held that a search warrant describing only the residence will


           4
            Longie is also legally dubious, and certainly contrary to the weight of authority that we shall soon
       discuss, insofar as it holds that the warrant’s failure to mention the shed, combined with its failure to
       use a broad term such as “premises” or “property,” ruled out searching the shed even if it had been
       within the curtilage of the residence.


                                                       -7-
       authorize a search of any buildings or vehicles within the ‘curtilage’ even though they are not
       specifically described in the warrant.” Id.
¶ 30       After citing numerous authorities to this effect and holding that the shed had been within
       the house’s curtilage (id. at 163-65), the court turned to the defendant’s contention that cases
       such as Moore were distinguishable because the warrants there had used the term “premises,”
       which had been absent from the warrant in Basurto. Id. at 165. The court cited People v. Muniz,
       597 P.2d 580 (Colo. 1979), in which the Colorado Supreme Court had upheld the search of an
       unattached shed even though the warrant had specifically mentioned only the defendant’s
       residence and had not employed the term “premises.” The court noted that the shed had been
       located near the house in an enclosed area to which the defendant had had access. Id. at 581.
¶ 31       The Basurto court explained:
                   “We agree with the basic thrust of the Colorado decision. While the use of the term
               ‘premises’ in a search warrant may be desired to avoid arguments such as the one with
               which we now deal, it is not required in every instance. The law is clearly established
               that a search warrant which describes a specific residence authorizes a search of the
               ‘curtilage’ of that residence. Indeed, a construction such as that urged by the defendant
               would be, in our opinion, the sort of hypertechnical construction of a search warrant
               which has been condemned by the United States Supreme Court. [Citation.] It would
               appear to be a hypertechnical view of the issue to hold that the word ‘premises’ has
               some magical meaning and that the failure to use that one term dooms the search in this
               case. We hold that the search warrant in question authorized the search of not only the
               residence, but *** the curtilage of the defendant’s residence.” Basurto, 807 P.2d at
               166-67.
¶ 32       Basurto and Muniz are not the only opinions that have rejected defendant’s contention that
       a warrant’s use of the word “premises” is essential to validating a search of a building that is
       not named in the warrant but is within the curtilage of the residence that is named. See United
       States v. Finnigin, 113 F.3d 1182, 1186 (10th Cir. 1997) (outbuildings and vehicles within
       curtilage of residence named in warrant could have been searched legally even had they not
       been named in the warrant); Bonner, 808 F.2d at 868 (warrant’s use of “ ‘properties’ ” instead
       of “ ‘premises’ ” was of no consequence, as terms were “interchangeable”; thus, search of
       separate garage not mentioned in warrant to search residence was proper).
¶ 33       Finally, we observe that, in United States v. Gorman, 104 F.3d 272, 273 (9th Cir. 1996),
       police officers obtained a warrant to search the immobile bus that the defendant used as a
       residence and from which he allegedly had been selling marijuana. The warrant commanded
       the officers to search the bus/residence but did not use the term “premises” or similar
       broadening phraseology and did not mention the curtilage. Id. The trial court granted the
       defendant’s motion to suppress a gun that the police had found beside some lawn chairs outside
       the bus/residence, reasoning that the warrant authorized the search of the bus/residence but not
       of the curtilage. Id. at 273-74.
¶ 34       The appellate court reversed, explaining that “[t]he curtilage is simply an extension of the
       residence’s living area, and *** such extensions become part of the residence for purposes of a
       search warrant.” Id. at 274. According to the court, “Every published opinion addressing the
       issue has concluded that a warrant authorizing the search of a residence automatically
       authorizes a search of the residence’s curtilage. [Citations.]” (Emphases added.) Id. at 275.


                                                   -8-
       Thus, despite the warrant’s failure to mention the curtilage, the seizure of the gun had been
       proper.
¶ 35       Here, although the warrant expressly authorized the search of defendant’s residence, the
       detached garage was within the curtilage. Thus, according to long-standing case authority, the
       detached garage was a proper object of the search; had the issuing judge wished to exclude the
       garage, despite that case authority, he could have and would have done so expressly. As a
       result, the trial court properly denied defendant’s motion to quash his arrest and suppress
       evidence.
¶ 36       For the foregoing reasons, the judgment of the circuit court of Kane County is affirmed.

¶ 37      Affirmed.




                                                  -9-